             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




M.M.M., on behalf of his minor child, J.M.A., et al.,

Plaintiffs,                                                  CIVIL ACTION NO. 18-1835 (PLF)

v.


Jefferson Beauregard Sessions, III, Attorney
General of the United States, et al.,

Defendants.


 Dora, et al.                                                 CIVIL ACTION NO. 18-1938 (PLF)

 Plaintiffs,

 v.

 Jefferson Beauregard Sessions, III, Attorney
 General of the United States, et al.,

 Defendants.



                                    JOINT STATUS REPORT

        In accordance with the Court’s orders entered in the above-captioned cases, the parties

respectfully file this joint status report, and in support state the following:

        1.      The parties reached a proposed class action settlement agreement on September 12,

2018 in related litigation pending in California.




41086183.1
             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 2 of 6



        2.      On October 9, 2018, Judge Dana M. Sabraw (U.S. District Court for the Southern

District of California) issued an Order granting preliminary approval of the settlement subject to

final determination following notice and hearing; preliminarily certifying the settlement classes,

and approving class notice. See MMM v. Sessions, 3:18-cv-1832-DMS (S.D. Cal.) and Ms. L v.

USCIS, 3:18-cv-428-DMS (S.D. Cal) (ECF 256).

        3.      Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, Judge Sabraw

confirmed the appointment of the law firm Eversheds Sutherland, Muslim Advocates, and the

Legal Aid Justice Center as counsel for the parent class for parents continuously physically present

in the United States since June 26, 2018, the ACLU as counsel for parents who have been removed,

and Hogan Lovells US LLP as counsel for the child class.

        4.      Judge Sabraw also ordered that Notice be provided to potential members of the

Settlement Classes in accordance with the proposed notice plan.

        5.      The parties have begun to implement the settlement agreement, which is being

overseen by Judge Sabraw. On October 18, 2018, Judge Sabraw directed the parties to begin

implementing the settlement agreement prior to final approval, and specifically to begin

conducting interviews for detained class members. 3:18-cv-428-DMS (S.D. Cal) (ECF 287).

        6.      The parties will be filing regular status reports in the S.D. Cal. cases to report

progress on implementation.

        7.      The final fairness hearing on the class settlement agreement is scheduled for

November 15, 2018.




                                                 2
41086183.1
             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 3 of 6




 October 26, 2018                          Respectfully Submitted,

                                           HOGAN LOVELLS US LLP

                                             /s/ Justin W. Bernick
                                           Justin W. Bernick (DC Bar No. 988245)
                                           T. Clark Weymouth
                                           Zachary W. Best
                                           555 Thirteenth Street, NW
                                           Washington, DC 20004
                                           Telephone: (202) 637-5600
                                           Facsimile: (202) 637-5910
                                           justin.bernick@hoganlovells.com
                                           zachary.best@hoganlovells.com
                                           t.weymouth@hoganlovells.com

                                           Oliver J. Armas
                                           Ira M. Feinberg
                                           875 Third Avenue
                                           New York, NY 10022
                                           Telephone: (212) 918-3000
                                           Facsimile: (212) 918-3100
                                           oliver.armas@hoganlovells.com
                                           ira.feinberg@hoganlovells.com

                                           Katherine A. Nelson
                                           1601 Wewatta Street, Suite 900
                                           Denver, CO 80202
                                           Telephone: (303) 899-7300
                                           Facsimile: (303) 899-7333
                                           katherine.nelson@hoganlovells.com

                                           Haley K. Costello Essig
                                           Park Place II
                                           7930 Jones Branch Drive, Ninth Floor
                                           McLean, VA 22102
                                           Telephone: (703) 610-6100
                                           Facsimile: (703) 610-6200
                                           haley.essig@hoganlovells.com

                                           Counsel for M.M.M. Plaintiffs




                                           3
41086183.1
             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 4 of 6




                                             /s/ Briana Yuh
                                           Briana Yuh
                                           Trial Attorney
                                           U.S. Department of Justice, Civil Division
                                           Office of Immigration Litigation
                                           District Court Section
                                           P.O. Box 868
                                           Washington, DC 20044
                                           Telephone: (202) 532-4165
                                           Facsimile: (202) 305-7000
                                           Briana.Yuh@usdoj.gov

                                           Joseph H. Hunt
                                           Assistant Attorney General

                                           Scott G. Stewart
                                           Deputy Assistant Attorney General

                                           August E. Flentje
                                           Special Counsel

                                           William C. Peachey
                                           Director, Office of Immigration
                                           Litigation
                                           District Court Section

                                           Jeffrey S. Robins
                                           Assistant Director, Office of
                                           Immigration Litigation
                                           District Court Section

                                           Counsel for Defendants


                                           _/s/ Wilson G. Barmeyer___             __
                                           Wilson G. Barmeyer (D.C. Bar No. 987107)
                                           Samir A. Aguirre (D.C. Bar No. 999585)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           700 Sixth Street NW, Suite 700
                                           Washington, DC 20001
                                           (202) 383-0100
                                           (202) 637-3593 (facsimile)
                                           wilsonbarmeyer@evershedssutherland.com
                                           carolmcclarnon@eversheds-sutherland.com
                                           samiraguirre@eversheds-sutherland.com

                                           4
41086183.1
             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 5 of 6



                                           Sirine Shebaya (D.C. Bar No. 1019748)
                                           Johnathan Smith (D.C. Bar No. 1029373)
                                           MUSLIM ADVOCATES
                                           P.O. Box 34440
                                           Washington, D.C. 20043
                                           (202) 897-2622
                                           (202) 508-1007 (facsimile)
                                           johnathan@muslimadvocates.org
                                           sirine@muslimadvocates.org
                                           yusuf@muslimadvocates.org

                                           Simon Y. Sandoval-Moshenberg*
                                           simon@justice4all.org
                                           Sophia Gregg*
                                           sophia@justice4all.org
                                           LEGAL AID JUSTICE CENTER
                                           6066 Leesburg Pike, Suite 520
                                           Falls Church, VA 22041
                                           (703) 778-3450
                                           (703) 778-3454 (facsimile)

                                           John H. Fleming* (Georgia Bar No. 263250)
                                           Margaret L. Flatt* (Georgia Bar No. 201864)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           999 Peachtree Street NE, Suite 2300
                                           Atlanta, GA 30309
                                           (404) 853-8000
                                           (404) 853-8806 (facsimile)
                                           johnfleming@eversheds-sutherland.com
                                           margaretflatt@eversheds-sutherland.com

                                           Kara Ford* (New York Bar No. 5357967)
                                           EVERSHEDS SUTHERLAND (US) LLP
                                           The Grace Building, 40th Floor
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           (212) 389-5000
                                           (212) 389-5099 (facsimile)
                                           karaford@eversheds-sutherland.com

                                           *application for pro hac vice admission
                                           forthcoming
                                           °admitted in California; supervised by
                                           members of the DC bar

                                           Counsel for Dora Plaintiffs

                                           5
41086183.1
             Case 1:18-cv-01835-PLF Document 54 Filed 10/26/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on October 26, 2018, I filed the foregoing JOINT STATUS REPORT

with the Clerk of the Court through the ECF system. This system provided a copy to and effected

service of this document on all parties.



                                                   By:_/s/ Wilson G. Barmeyer_____
                                                      Wilson G. Barmeyer




                                              6
41086183.1
